19-36390-cgm         Doc 7      Filed 11/05/19       Entered 11/05/19 10:44:45     Main Document
                                                    Pg 1 of 4


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 POUGHKEEPSIE DIVISION
 ------------------------------------------------------------------x

 In Re:                                                                Case No 19-36390-cgm

 Joseph J. Paolucci                                                    Chapter 7
 ,

    Debtor.


 ------------------------------------------------------------------x


                                 NOTICE OF APPEARANCE AND
                               REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE THAT the undersigned counsel hereby appears on behalf of
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR BRAVO
MORTGAGE ASSET TRUST 2006-1, BRAVO MORTGAGE ASSET BACKED PASS-
THROUGH CERTIFICATES, SERIES 2006-1 (the "Secured Creditor”). Pursuant to Rule 2002
of the Federal Rules of Bankruptcy Procedure, the undersigned requests all notices given or
required to be given and all papers required to be served in this case to creditors, any creditors
committees, and any other parties-in-interest, be sent to and served upon the undersigned counsel
and the following be added to the Court’s Master Mailing List:
                                       Raquel Felix, Esq.
                                      RAS BORISKIN, LLC
                             900 MERCHANTS CONCOURSE, SUITE 310
                                     WESTBURY, NY 11590



Dated: November 5, 2019
Westbury, NY




19-385146 - StS
                                                                                         19-36390-cgm
                                                                                    PAOLUCCI, JOSEPH
                                                                                                 NOA
                                                                                                Page 1
19-36390-cgm      Doc 7   Filed 11/05/19    Entered 11/05/19 10:44:45    Main Document
                                           Pg 2 of 4


                                           RAS BORISKIN, LLC
                                           Attorney for Secured Creditor
                                           900 Merchants Concourse, Suite 310
                                           Westbury, NY 11590
                                           Phone: (516) 280-7675
                                           Fax: (516) 280-7674

                                           By: /s/ Raquel Felix
                                           Raquel Felix, Esquire




19-385146 - StS
                                                                              19-36390-cgm
                                                                         PAOLUCCI, JOSEPH
                                                                                      NOA
                                                                                     Page 2
19-36390-cgm         Doc 7      Filed 11/05/19       Entered 11/05/19 10:44:45     Main Document
                                                    Pg 3 of 4




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 POUGHKEEPSIE DIVISION
 ------------------------------------------------------------------x

 In Re:                                                                Case No 19-36390-cgm

 Joseph J. Paolucci                                                    Chapter 7
 ,

    Debtor.


 ------------------------------------------------------------------x

                                    CERTIFICATION OF SERVICE

          I HEREBY CERTIFY that on November 5, 2019, I caused the foregoing Notice of

Appearance and Request for Service to be electronically filed with the Clerk of Court by using

the CM/ECF system, and a true and correct copy has been served via CM/ECF or United States

Mail to the following parties:


CAJIGAS & FISHER
CAJIGAS & FISHER
210 EAST MAIN STREET-SUITE 302
P.O. BOX 3090
MIDDLETOWN, NY 10940

JOSEPH J. PAOLUCCI
832 HIGHLAND LAKE ROAD
MIDDLETOWN, NY 10940

FRED STEVENS
200 WEST 41ST STREET
17TH FLOOR
NEW YORK, NY 10036


19-385146 - StS
                                                                                         19-36390-cgm
                                                                                    PAOLUCCI, JOSEPH
                                                                                                 NOA
                                                                                                Page 1
19-36390-cgm      Doc 7   Filed 11/05/19    Entered 11/05/19 10:44:45    Main Document
                                           Pg 4 of 4


UNITED STATES TRUSTEE
11A CLINTON AVE
ROOM 620
ALBANY, NY 12207



Dated: November 5, 2019
Westbury, NY

                                           RAS BORISKIN, LLC
                                           Attorney for Secured Creditor
                                           900 Merchants Concourse, Suite 310
                                           Westbury, NY 11590
                                           Phone: (516) 280-7675
                                           Fax: (516) 280-7674

                                           By: /s/ Raquel Felix
                                           Raquel Felix, Esquire




19-385146 - StS
                                                                              19-36390-cgm
                                                                         PAOLUCCI, JOSEPH
                                                                                      NOA
                                                                                     Page 2
